[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff board of education of the city of Waterbury appeals the decision of the defendant state commission on human rights and opportunities awarding defendant Ian McKenna damages for emotional distress and expenses incurred in attending the commission hearing. The commission based its decision on the provisions of General Statutes § 46a-58, finding that the plaintiff board had illegally discriminated against McKenna, because of his race, in the terms of his employment with the board. CT Page 8234
Subsequent to the plaintiff's appeal in this case, the Supreme Court rendered its decision in Commission onHuman Rights  Opportunities v. Truelove  Maclean, Inc.,238 Conn. 337 (1996). In that case, the court held that §§ 46a-58 and 46a-86 (c) do not apply to complaints of employment discrimination practices that are encompassed by General Statutes § 46a-60. In the context of this case, the latter statute broadly prohibits an employer from discriminating against an employee in the terms and conditions of employment because of the individual's race. Section 46a-60 and its remedial companion statute, § 46a-86 (b), the court held, provide the exclusive statutory framework for the commission's action on employment discrimination complaints.
Sections 46a-60 and 46a-86 (b) do not authorize the award of damages for emotional distress or travel expenses, upon a finding of discrimination in employment.Bridgeport Hospital v. Commission on Human Rights andOpportunities, 232 Conn. 91 (1995).
Based on the authorities cited above, the court finds that the commission's decision in this case was contrary to law and may not be affirmed.
The plaintiff's appeal is affirmed.
MALONEY, J.